  8:18-cr-00293-LSC-MDN Doc # 70 Filed: 06/29/20 Page 1 of 3 - Page ID # 274



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CR293

       vs.
                                                        MEMORANDUM AND ORDER
GAGE ANDRE DAVIS II,

                      Defendant.


       This matter is before the Court on the Defendant’s correspondence, construed as

a Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (§ 2255

Motion), ECF No. 68.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States

District Courts requires initial review of a § 2255 motion, and describes the initial review

process:

       The judge who receives the motion must promptly examine it. If it plainly
       appears from the motion, any attached exhibits, and the record of prior
       proceedings that the moving party is not entitled to relief, the judge must
       dismiss the motion and direct the clerk to notify the moving party. If the
       motion is not dismissed, the judge must order the United States attorney to
       file an answer, motion, or other response within a fixed time, or to take other
       action the judge may order.

                                   BACKGROUND

       The Defendant and his co-defendant, Christopher Charles Heinz, were charged in

a 15-count Indictment with a variety of offenses related to social security fraud. The

Defendant pled guilty to Counts VIII, IX, XIV, and XV of the Indictment and was sentenced

on August 26, 2019, to terms of six months on Counts VIII and XIV, to run concurrently,

and 24 months on Counts IX and XV, each, to run consecutive to each other and to the

terms on Counts VIII and XIV, for a total of 54 months custody, followed by concurrent
  8:18-cr-00293-LSC-MDN Doc # 70 Filed: 06/29/20 Page 2 of 3 - Page ID # 275




terms of supervised release totaling three years. The Defendant asserts that his co-

defendant was more culpable and had a more serious criminal history, yet received a

sentence of only 33 months, warranting a reduction in the Defendant’s term of

incarceration.

       The record clearly shows the co-defendant, Christopher Charles Heinz, pled guilty

to Counts II, III, VI, and VII of the Indictment and was sentenced on November 25, 2019,

to terms of eight months on Counts II and VI, to run concurrently, and 24 months on

Counts III and VII, to run consecutive to each other and to the terms on Counts II and VI,

for a total of 56 months incarceration, followed by concurrent terms of supervised release

totaling three years.

                                       DISCUSSION

       This is the Defendant’s first motion under § 2255, and it was timely filed.

       “A § 2255 petitioner is entitled to an evidentiary hearing ‘[u]nless the motion and

the files and records of the case conclusively show that the [petitioner] is entitled to no

relief.’” Dat v. United States, 920 F.3d 1192, 1193–94 (8th Cir. 2019) (quoting 28 U.S.C.

§ 2255(b)). “A petitioner’s allegations must be accepted as true and a hearing should be

held unless they are contradicted by the record, inherently incredible, merely conclusions,

or would not entitle the petitioner to relief.” Id. at 1194 (quoting Garcia v. United States,

679 F.3d 1013, 1014 (8th Cir. 2012)).

       The Court has completed its initial review of the Defendant’s Motion and concludes

that the files and records of the case conclusively show that the Defendant is entitled to

no relief. Even if the Defendant’s co-defendant had received a shorter sentence than that

imposed on the Defendant, that circumstance would provide the Defendant with no

                                             2
  8:18-cr-00293-LSC-MDN Doc # 70 Filed: 06/29/20 Page 3 of 3 - Page ID # 276




grounds for relief. Here, even the Defendant’s factual assumptions are clearly refuted by

the record, and his Motion will be denied.

       A petitioner under 28 U.S.C. § 2255 may not appeal an adverse ruling unless he

is granted a certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1).

A certificate of appealability will not be granted unless the movant has “made a substantial

showing of the denial of a constitutional right." § 2253(c)(2). To show this denial, “[t]he

petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

473, 484 (2000). The Defendant has made no such showing, and no certificate of

appealability will be issued.

       Accordingly,

       IT IS ORDERED:

       1.     The Defendant’s correspondence construed as a Motion Under 28 U.S.C.

              § 2255 to Vacate, Set Aside, or Correct Sentence (§ 2255 Motion), ECF No.

              68, is denied;

       2.     No certificate of appealability will be issued;

       3.     A separate Judgment will be Entered; and

       4.     The Clerk is directed to mail a copy of this Memorandum and Order to the

              Defendant at his last known address.

       Dated this 29th day of June 2020.

                                                  BY THE COURT:
                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge



                                              3
